Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s response filed 02/17/2021 to Office’s Non-Final rejection mailed 11/17/2020 is entered. None of the claims is amended. Originally filed Claims 1-20 are pending for examination.

2.	Telephone Interview: A telephone interview was conducted with the Applicant’s representative Mr. Patrick Sullivan on 12/21/2020 at his request. The interview summary, as mailed by the Examiner is reproduced below:
	Quite: “A telephone interview was conducted on 12/21/2020 with the Applicant’s representative Mr. Patrick Sullivan at his request to discuss rejection of claims under 35 USC 101. Applicant did not submit any interview agenda. Examiner explained that claim 1, as recited, when analyzed per step 2A prong 1 and prong 2, are directed to an abstract idea. Examiner also indicated that under step 2B analysis the claim is not patent eligible. No agreement was reached. Mr. Sullivan proposed further amending the claims. Examiner assured that a formal amendment with arguments in view of new Office Guidelines, when submitted, would be considered fully.”

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 7, 10-11, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 12, 15 of U.S. Patent No. 10,366,439 B2. Although the claims at issue are not identical, they are not patentably distinct from each other the limitations of the claims 1-2, 6, 7, 10-11, 16-18   of the instant application are directed to receiving time data from a destination geolocation when a user plans to leave a vicinity of the destination geolocation, receiving an indication of a purchase of an apparel item associated with destination geolocation and determining that the apparel item was purchased for destination geolocation, determining based on the time data a return time from destination geolocation and automatically generating a new listing to be published at a time from the determined returned time are covered in the claims 1, 4, 7, 12, 15  of U.S. Patent No. 10,366,439 B2.
Claims 10-11, and 16-18 of the instant application are similar to the limitations of claims 1-2 and 7. Claims 4 and 12 of Patent ‘439 are similar to claim 1 in of the Patent ‘439 and claim 7 of US Patent ‘439 is similar to claim 15 of US Patent’ 439. Accordingly, a comparison below between the claims 1-2, 6-7 of the instant Application and claims 1 and 7 of the US Patent’ 439, shows that although the claims at issue are not identical, they are not patentably distinct from each other. The highlighted limitations of claims 1 and 7 of US Patent’439 cover the underlined limitations of claims 1-2, 6-7 of the instant Application.
Claims 1 and 7 of US Patent’ 439:

1. A computer system comprising: one or more processors; at least one memory storing instructions; the computer system further incorporating a communication component, a data component, a style component, and a presentation component, the communication component, the data component, the style component, and the presentation component implemented by the one or more processors to perform operations comprising, at least: 10366 the user device being remote from the computer system; receiving, at the data component, first destination data from a third-party server, the first destination data from the third-party server comprising one or more images with a geotag for a geolocation that matches or is within a distance from the destination geolocation, the third-party server being remote from the computing system; receiving, at the data component, second destination data comprising one or more purchase histories associated with a geolocation that matches or is within a distance from the destination geolocation; extracting, by the style component, a destination characteristic from the first and second destination data, the destination characteristic indicating an affinity rating for apparel associated with the destination geolocation, the affinity rating extracted at least in part from the one or more images, geotags associated with the one or more images, and the one or more purchase histories pertaining to the geolocation; determining, by the style component, a candidate apparel item based on the extracted destination characteristic; the item listing being selected from a regional apparel system; causing presentation, by the presentation component, of the item listing on a user interface of the user device; receiving input from the user interface indicating a purchase of an item associated with the presented item listing; receiving, at the communication component, an indication of a return time from the destination geolocation from the user device; and based on receiving the indication of the return time, automatically generating, at a purchase module, a new listing for sale of the item purchased by the user, the new listing being generated on behalf of the user to be posted at a time determined from the return time.

7. The method of claim 4, further comprising: receiving an indication of a destination time of the user, the destination time being a time when the user plans to be in a vicinity of the destination geolocation; identifying a delivery option for the item listing, the delivery option having delivery parameters according to the destination geolocation and the destination time; and causing presentation of the delivery option with the delivery parameters on the user interface of the user device

Claims 1-2, 6-7 of instant Application:
1.    A computer system comprising: one or more processors; at least one memory storing instructions that, when implemented by the one or more processors, performs operations comprising:
	receiving time data corresponding to a destination geolocation; receiving an indication of a purchase of an item associated with the destination geolocation; determining, based on the time data, a return time from the destination geolocation; and based on the return time, automatically generating a new listing for sale of the item, the new listing being generated to be published at a time determined from the return time.
2.    The computer system of claim 1, wherein the return time comprises a time when a user plans to leave a vicinity of the destination geolocation.
6.    The computer system of claim 1, wherein the item is an apparel item.
7.    The computer system of claim 6, wherein the operations further comprise determining that the apparel item was purchased for travel to the destination geolocation based on one or more selected from the following: travel data, one or more characteristics of the apparel item, and the destination geolocation.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-9 are to a system /apparatus, claims 10-15 to a process comprising a series of steps, and claims 16-20 to manufacture, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1.    A computer system comprising: one or more processors; at least one memory storing instructions that, when implemented by the one or more processors, performs operations comprising:
receiving time data corresponding to a destination geolocation; 
receiving an indication of a purchase of an item associated with the destination geolocation;
determining, based on the time data, a return time from the destination geolocation; and
based on the return time, automatically generating a new listing for sale of the item, the new listing being generated to be published at a time determined from the return time.
	
 Step 2A Prong 1 analysis: Claims recite abstract idea.
The highlighted steps in claim 1, as drafted, comprising the limitations receiving time data corresponding to a destination geolocation; receiving an indication of a purchase of an item associated with the destination geolocation; determining, based on the time data, a return time from the destination geolocation; and based on the return time, generating a new listing for sale of the item, the new listing being generated to be published at a time determined from the return time, cover performance, under their broadest reasonable interpretation, related to commercial activity of purchasing an item and selling the item, which fall within the “Certain Methods of Organizing Human Activity” abstract idea of abstract ideas as per “2019 PEG”. Accordingly 

Step 2A Prong 2 analysis: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising one or more generic processors implementing the steps of receiving time data,  and indication of a purchase of an item associated with the destination geolocation, determining, based on the time data, a return time from the destination geolocation and based on the return time, generating a new listing for sale of the item, the new listing being generated to be published at a time determined from the return time. The processors are recited at a very high level of generality [, i.e., generic processors performing generic computer functions of receiving data/information related to time and about a purchase of an apparel item, determining from received information a return time from a destination geolocation and based on the return time to generate and publish a listing for sale of the purchased item], such that they amount to mere use of a computer as a tool to perform an abstract idea –see MPEP 2106.05 (f) and generally linking the use of the judicial exception to a particular technological environment or field of use-see MPEP 2106.05(h). Executing these steps relate to receiving information and based on received information work out /calculate a return time [for example if a person is travelling by a car or by a bus or an air, calculate the return time based on his departure time, the distance that he is away and the mode of travel is being used] and then based upon determined return time generate and publish the item on sale do not necessitate inextricable tie to computer functioning/ technology because these steps can be carried out manually and are  just performing the disembodied concept on a general purpose computer. Accordingly, the 
	• An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; See MPEP 2106.05(a).
	• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo
	• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(b).
	• an additional element effects a transformation or reduction of a particular article to a different state or thing; see MPEP 2106.05(c).and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.29 an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(e) and Vanda Memo .

	Therefore, claim 1 is directed to an abstract idea. Since the other two independent claims 	10 and 16 recite similar limitations, they are analyzed on the same basis as established for claim 1 and therefore are directed to an abstract idea.
	The dependent claims 2, 4, 6, 9, 11, 13, 15, 17, 20 are directed to non-functional descriptive data as describing what is the return time, time data of an airline ticket, describing the type of item and what purchase listing comprises, which do not impose any meaningful limitations on practicing the abstract idea. The other dependent claims 3, 5, 7, 8 disclose receiving information and data and displaying data which are not inextricably tied to computer functioning but can be done manually and the use of a processor is merely to automate otherwise a manual process and therefore do not impose any meaningful limitations on practicing the abstract idea., as discussed above. Accordingly, all pending claims 1-20 are directed to an abstract idea.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring and outputting/displaying steps were considered extra –solution activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer is anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere collection or receipt of data and outputting/presenting data using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the collecting and maintain/storing steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-20 are patent ineligible.


5.	Prior art discussion:
	Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases along with USPC classes and CPC scheme; NPL search in Dialog, reviewed references cited in the IDSs’  filed 01/22/2020 and has reviewed the parent Application 14579936, now US Patent 10366439. 

With reference to independent claims 1, 10, and 16, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising a computing device performing steps of receiving time data corresponding to a destination geolocation and an indication of a purchase of an item associated with the destination geolocation, determining, based on the time data, a return time from the destination geolocation, and based on the return time, automatically generating a new listing for sale of the item, the new listing being generated to be published at a time determined from the return time.

Response to Arguments
6.1 	Priority: Objection to priority is withdrawn and priority is reinstated.

6.2.	Double Patenting:  Examiner has noted the Applicant’s request to keep the Double Patenting rejection in abeyance. Since no Terminal Disclaimer is submitted the rejection, the rejection on the ground of nonstatutory double patenting is maintained.

6.3.	Applicant's arguments filed 02/17/2021, see pages 9-13 have been fully considered but they are not persuasive. 
	Step 2A- prong one analysis per “2019 PEG”:  Claim 1 recites an abstract idea.
are not persuasive, because when claim 1 is analyzed per Step 2A- prong 1 analysis, it recites abstract idea. Claim 1 recites the limitations of receiving an indication of a purchase of an item associated with the destination geolocation; and based on the return time, generating a new listing for sale of the item, the new listing being generated to be published at a time determined from the return time, cover performance, under their broadest reasonable interpretation, related to commercial activity of purchasing an item and selling the item, which fall within the “Certain Methods of Organizing Human Activity” abstract idea of abstract ideas as per “2019 PEG”. The activities of receiving an indication of purchase of an item and generating a new listing for sale of the item, under their broadest reasonable interpretation, cover commercial activity related to purchasing and selling items.  There is, other than reciting using “one or more processors to implement the steps”, nothing in the claim precludes these steps from practically being informed manually related to purchase and sales activity of items. For example, a person can receive an indication if an item is purchased manually using a telephone and can generate a new listing of sale of an item at a time of his choice which could correspond to a return time from a destination. The mere normal recitation of by one or more processors does not take the claim limitations out of “Certain Methods of Organizing Human Activity grouping of abstract idea, as per “2019 PEG”. Thus the claim 1 recites a “Certain Method of Organizing Human Activity”. Accordingly, Applicant’s arguments filed 02/17/2021, see pages 9-10, are not persuasive and the fact that claim 1 recites an abstract idea is maintained.
Step 2A- prong 2 analysis:	Claim 1 does not integrate the abstract idea into a practical application.
Applicant’s arguments, see pages 11-12, that independent claim 1, per “2019 PEG” Step 2A-prong 2 analysis integrates the abstract idea into a practical application, have been fully considered but are not persuasive.

	• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(b).

• an additional element effects a transformation or reduction of a particular article to a different state or thing; see MPEP 2106.05(c).and


designed to monopolize the exception.29 an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(e) and Vanda Memo .

	Accordingly, the Applicant’s arguments are not persuasive as the claim 1 as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 1 is directed to an abstract idea. Step 2A=Yes.

Step 2B analysis:	claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Applicant’s arguments, see page 13, that limitations of independent claim 1, per “2019 PEG” Step 2B include additional elements amounting to “significantly more” have been fully considered but are not persuasive.
Since claim 1 as per Step 2A is directed to an abstract idea, it has to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving steps were considered as extra-solution activity, or 
The background of the example does not provide any indication that the one or more processors are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving steps are mere data gathering steps and are  well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claim 1 does not provide an inventive concept (significantly more than the abstract idea). The claim 1 is patent ineligible.
Applicant’s arguments, “It is respectfully submitted that if the combination of currently-claimed elements (including the details, not just the computer implementation of the details) was conventional, well-known, or routine, the claims would be rejected under 35 U.S.C. 102 and/or 103 - they are not. Because the claim, as a whole (not just a generic computer), comprises unconventional activity, it supports eligibility under revised step 2B” are not relevant and persuasive when the claims are to be analyzed as per “2019 PEG” analysis conforming to Steps 2A and 2B, because as discussed above, the claim 1 limitations per Step 2A analysis are directed to an abstract idea and as per Step 2B analysis does not include additional elements amounting to “significantly more”.
Applicant’s arguments are directed to claim 1 only which have been addressed above.
In view of the foregoing, rejection of claim 1 and other claims as already submitted in the Non-Final Rejection mailed 11/17/2020 is sustainable and maintained.

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YOGESH C GARG/Primary Examiner, Art Unit 3625